IN THE SUPREME COURT OF THE STATE OF NEVADA


                     GRAVADY NEVADA, LLC, A NEVADA                          No. 84515
                     LIMITED LIABILITY COMPANY; AND
                     CIRCUSTRIX, LLC, A UTAH LIMITED
                     LIABILITY COMPANY,                                            F, E
                                        Appellants,
                                                                                   SEP G 2 2022
                                   vs.
                                                                               ELIZKes    A. BROWN
                     JESUS MEJIA, AN INDIVIDUAL,                             CLERAp      FREW COURT_
                                         Respondent.                       L.--"   DEPUTY CLERK


                                         ORDER DISMISSING APPEAL

                                Pursuant to the stipulation of the parties, and cause appearing,
                    this appeal is dismissed. The parties shafl bear their own costs and attorney
                    fees. NRAP 42(b).
                                It is so ORDERED.


                                                               CLERK OF THE SUPREME COURT
                                                               ELIZABETH A. BROW

                                                               BY:


                    cc:   Hon. Nadia Krall, District Judge
                          Thomas J. Tanksley, Settlement Judge
                          Wood, Smith, Henning & Berman, LLP/Las Vegas
                          Bighorn Law/Las Vegas
                          Injury Lawyers of Nevada
                          Eighth District Court Clerk




 SUPREIVIE C OURT
        or
     NEVADA


CLERK'S ORDER

                                                                                    2 -2-7621